       Case 4:19-cv-00125-WTM-CLR Document 52 Filed 07/03/19 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION

ANTHONY OLIVER,
                                                       Case No. CV 4:19cv-125
                Plaintiff,

         v.

LYFT, INC.,

                Defendant.


 DEFENDANT LYFT, INC.’S RESPONSE TO PLAINTIFF’S MOTION TO COMPEL
ARBITRATION AND ORDER THAT THE DEFENDANT PAY ARBITRATION FILING
    FEES AND DISMISS THIS ACTION WITHOUT PREJUDICE (DKT. NO. 50)

         Defendant Lyft, Inc. (“Lyft”), through its undersigned counsel, submits this Response to

Plaintiff Anthony Oliver’s Motion to Compel Arbitration and Order that the Defendant Pay

Arbitration Filing Fees and Dismiss this Action Without Prejudice (Dkt. No. 50), which was

filed on June 21, 2019. For the reasons outlined below, Lyft does not oppose Oliver’s request

that this matter be sent to arbitration, consistent with the Terms of Service to which Oliver and

Lyft agreed, and requests that the Court grant Lyft’s Motion to Compel Arbitration and to

Dismiss Plaintiff’s Complaint Pursuant to FRCP 12(b)(1) (“Motion to Compel Arbitration”)

(Dkt. No. 46), which was filed on June 17, 2019, four days prior to the motion at issue here.


         Lyft respectfully requests that the Court grant its Motion to Consolidate Related Cases

(see Oliver v. Lyft, Inc., 4:19-cv-00063-WTM-CLR (“Lyft II”) (Dkt. No. 107) (attached as

Exhibit A)) to consolidate the instant action with Lyft II and further rule on its pending

Vexatious Litigant Motion in Lyft II, filed on February 19, 2019 (see Lyft II (Dkt. No. 63)

(attached as Exhibit B)), which for the reasons set forth in Lyft’s Response to Court’s Order

Regarding Pending Motions (Lyft II (Dkt. No. 101) (attached as Exhibit C)), the Court has the




57709984v.4
         Case 4:19-cv-00125-WTM-CLR Document 52 Filed 07/03/19 Page 2 of 6



authority to grant irrespective of and in addition to sending this matter to arbitration, where it

properly belongs.

I.         THIS MATTER BELONGS IN ARBITRATION

           As outlined in its previously filed Motion to Compel Arbitration, Lyft agrees with

Oliver’s position: this matter belongs in arbitration and should not proceed before this Court.

Oliver consented to Lyft’s Terms of Service (attached as Exhibit D), which contain a clear and

conspicuous arbitration provision that applies to all disputes between Lyft and users of its

platform and specifically references claims brought under the Telephone Consumer Protection

Act (“TCPA”), which are at issue in this action. See Exhibit D ¶ 17. Indeed, Oliver himself

previously moved to compel arbitration of two prior lawsuits he filed against Lyft. See Oliver v.

Lyft, Inc., 3:18-cv-05505-MMC (“Lyft I”),1 Plaintiff’s Motion to Compel Individual Arbitration

and Stay Action (Dkt. No. 28) (attached as Exhibit E); Lyft II, Plaintiff’s Motion to Compel

Arbitration and to Order the Defendant Lyft, Inc. to Pay Arbitration Filing Fees and Dismiss the

Entire Action (Dkt. No. 106) (attached as Exhibit F). There is no dispute between Lyft and

Oliver that this matter should be sent to arbitration.

II.        LYFT HAS NOT REFUSED TO PAY THE FILING FEE

           Apart from his request to arbitrate this matter (which Lyft does not oppose), Oliver

asserts that “[t]o date, Defendant Lyft has blantently [sic] refused to pay the AAA the respective

filing fee to initiate AAA proceedings and likely will not do so unless ordered by this Court.”

(Dkt. No. 50 at 4.) Lyft has not refused to pay any filing fee. The Arbitration Agreement

explicitly states that “[a]ny arbitration conducted pursuant to this Arbitration Agreement shall be

administered by the American Arbitration Association (‘AAA’) pursuant to its Consumer

Arbitration Rules” and that “[t]he payment of filing and arbitration fees will be governed by the

1
    Lyft I was subsequently transferred to this District and renumbered 4:18-cv-00270-WTM-JEG.



                                                       -2-
57709984v.4
       Case 4:19-cv-00125-WTM-CLR Document 52 Filed 07/03/19 Page 3 of 6



relevant AAA Rules” subject to limited modifications.2 Exhibit D ¶¶ 17(d)-(e). None of these

modifications apply to the initiation of arbitration for Oliver’s TCPA claim.

         The arbitration filing fees for an in-person or telephonic arbitration are $200 for the

Consumer; no fees are collected from the Business until after the consumer claimant meets the

filing requirements. See American Arbitration Association Consumer Arbitration Rules

(available online at https://www.adr.org/consumer) at 33 (attached as Exhibit G). Thus, Oliver

is responsible for paying a $200 filing fee when he initiates arbitration. Lyft will pay, at the

appropriate time, its portion of any arbitration fees, pursuant to the Arbitration Agreement.

Oliver merely needs to file his arbitration demand with the AAA, as outlined on AAA’s website,

to initiate the process. To date, however, Oliver has not, to Lyft’s knowledge, filed any

arbitration demand with the AAA.

III.     THE COURT SHOULD FIRST RULE ON LYFT’S MOTION TO DECLARE
         PLAINTIFF A VEXATIOUS LITIGANT IN LYFT II BEFORE RULING ON THE
         MOTIONS TO COMPEL ARBITRATION

         As discussed above, Lyft has maintained its position that this action, and each of the

other actions Oliver has brought against Lyft, belongs in arbitration. By contrast, Oliver has

vacillated in his position and forced Lyft to expend extensive time, money, and effort in

responding to his various positions, only for Oliver to end up right back where he started--

namely that, as Lyft has maintained from the start, disputes between Oliver and Lyft are subject

to arbitration pursuant to the Terms of Service agreed upon between the parties. Oliver

originally moved to compel arbitration himself in Lyft I. See Exhibit E. Oliver voluntarily

dismissed that original suit in the face of Lyft’s motion seeking to compel his compliance with

2
 Those modifications address: (1) the use of Lyft’s optional Negotiation process; (2) Lyft’s initiation of arbitration;
(3) “Driver Claims,” which include claims brought by Lyft against a Driver or claims brought by a Driver against
Lyft in limited circumstances; (4) payment of attorneys’ fees; (5) the award by the arbitrator of reasonable fees and
costs to the prevailing party; (6) Lyft’s agreement not to seek attorneys’ fees and expenses; and (7) a scenario in
which the arbitrator awards the prevailing party an amount greater than Lyft’s last written settlement offer.



                                                         -3-
57709984v.4
       Case 4:19-cv-00125-WTM-CLR Document 52 Filed 07/03/19 Page 4 of 6



the Contempt Bond Order issued by this Court against Oliver for his prior vexatious litigation

conduct. See Lyft I, Motion to Compel Plaintiff to Post Contempt Bond and to Meet Other Pre-

Filing Conditions (Dkt. No. 46) (attached as Exhibit H); Lyft I, Plaintiff’s Notice of Voluntary

Dismissal Pursuant to Fed. R. Civ. P. 41(a)(1)(A) (Dkt No. 56) (attached as Exhibit I).

          In Lyft II, Oliver initially opposed Lyft’s Motion to Compel Arbitration (see Dkt. No. 38

(attached as Exhibit J)) but later filed a Notice of Non-Opposition to the Defendants [sic]

Motion to Compel Arbitration and Dismiss This Action (Dkt. No. 103) (attached as Exhibit K)

and then filed a Motion to Compel Arbitration (see Exhibit F) before the Court had an

opportunity to rule on the motions that were already pending. Lyft has been forced to file

responses to all of those filings from Oliver, as well as to the filings from Oliver in the instant

action. At present, Oliver appears to have filed this motion, as well as the Motion to Compel

Arbitration in Lyft II, as an attempt to have the actions dismissed prior to the Court ruling on the

Vexatious Litigant Motion. His doing so has wasted Lyft’s time and resources by forcing it to

respond with additional briefing on an issue that has already been briefed in two other cases (Lyft

I and Lyft II). Further, Oliver has wasted judicial resources with this redundant briefing. This

illustrates the sort of behavior Lyft seeks to protect against with its requests that the Court

declare Oliver a vexatious litigant and enforce the pre-filing contempt bond, as explained in the

Vexatious Litigant Motion.

IV.       CONCLUSION

          For the reasons stated above, Lyft respectfully requests that this Court first rule on Lyft’s

Vexatious Litigant Motion and then grant Lyft’s Motion to Compel Arbitration and dismiss the

action.




                                                  -4-
57709984v.4
       Case 4:19-cv-00125-WTM-CLR Document 52 Filed 07/03/19 Page 5 of 6



         Dated: July 3, 2019

                                      Respectfully submitted,

                                      SEYFARTH SHAW LLP

                                      BY: //s// Daniel P. Hart
                                          Daniel P. Hart (Georgia Bar No. 141679)
                                          dhart@seyfarth.com
                                          SEYFARTH SHAW LLP
                                          1075 Peachtree Street, N.E.
                                          Suite 2500
                                          Atlanta, Georgia 30309-3962
                                          Telephone: (404) 885-1500
                                          Facsimile: (404) 892-7056

                                           Attorney for Defendant Lyft, Inc.




                                     -5-
57709984v.4
       Case 4:19-cv-00125-WTM-CLR Document 52 Filed 07/03/19 Page 6 of 6



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
                                      SAVANNAH DIVISION

ANTHONY OLIVER,
                                                         Case No. CV 4:19cv-125
                Plaintiff,

         v.

LYFT, INC.,

                Defendant.


                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 3, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF System and served a copy via U.S. Mail on the following:

                                    Anthony Oliver # 2019040074
                                       1050 Carl Griffin Drive
                                      Savannah, Georgia 31405

                                                        /s/ Daniel P. Hart
                                                        Daniel P. Hart
                                                        Counsel for Defendant Lyft Inc.




57709984v.4
